                 Case 2:18-cr-00170-JAM Document 37 Filed 09/14/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   SAM STEFANKI
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:18-CR-00170-JAM

12                                Plaintiff,             STIPULATION REGARDING TRIAL AND
                                                         BRIEFING SCHEDULE ON MOTION TO
13                          v.                           SUPPRESS AND EXCLUSION OF TIME;
                                                         FINDINGS AND ORDER
14   DAVID ANTHONY MCDANIELS,

15                                Defendant.

16

17                                             STIPULATION

18          1.      By previous order, this matter was set for a hearing on September 29, 2020, on the

19 defendant’s motion to suppress evidence. ECF No. 35. A three-day jury trial is currently set for

20 November 2, 2020. ECF No. 33.

21          2.      By this stipulation, the defendant now moves to vacate and reset the jury trial, briefing

22 schedule, and date previously set for the suppression hearing, and to exclude time between September

23 15, 2020, and March 15, 2021.

24          3.      The parties respectfully request that the Court set the following schedule:

25                  a)     A hearing on the defendant’s motion to suppress evidence to occur on October 20,

26          2020, at 9:15 a.m. See ECF No. 27.

27                  b)     The government’s opposition to the defendant’s motion to suppress to be filed by

28          October 6, 2020.

      STIPULATION RE BRIEFING SCHEDULE ON MOTION TO      1
      SUPPRESS AND TRIAL
               Case 2:18-cr-00170-JAM Document 37 Filed 09/14/20 Page 2 of 3


 1                c)     Any reply to the government’s opposition brief to be filed by October 13, 2020.

 2                d)     A three-day jury trial to begin on March 15, 2021, at 9:00 a.m., with a trial

 3        confirmation hearing on February 2, 2021, at 9:15 a.m.

 4        4.      The parties agree and stipulate, and request that the Court find the following:

 5                a)     Counsel for the defendant desires additional time to consult with his client,

 6        conduct investigation and research related to the charges, discuss potential resolutions with his

 7        client, and otherwise prepare for trial.

 8                b)     Counsel for the defendant believes that failure to grant the above-requested

 9        continuance would deny him the reasonable time necessary for effective preparation, taking into

10        account the exercise of due diligence.

11                c)     The government does not object to the continuance.

12                d)     Based on the above-stated findings, the ends of justice served by continuing the

13        case as requested outweigh the interest of the public and the defendant in a trial within the

14        original date prescribed by the Speedy Trial Act.

15                e)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161

16        et seq., within which trial must commence, the time period of September 15, 2020, to March 15,

17        2021, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4]

18        because it results from a continuance granted by the Court at the defendant’s request on the basis

19        of the Court’s finding that the ends of justice served by taking such action outweigh the best

20        interest of the public and the defendant in a speedy trial.

21 ///

22 ///

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION RE BRIEFING SCHEDULE ON MOTION TO      2
     SUPPRESS AND TRIAL
             Case 2:18-cr-00170-JAM Document 37 Filed 09/14/20 Page 3 of 3


 1                f)     Nothing in this stipulation and order shall preclude a finding that other provisions

 2        of the Speedy Trial Act dictate that additional time periods are excludable from the period within

 3        which a trial must commence.

 4

 5        IT IS SO STIPULATED.

 6

 7

 8   Dated: September 13, 2020                             MCGREGOR W. SCOTT
                                                           United States Attorney
 9

10                                                         /s/ SAM STEFANKI
                                                           SAM STEFANKI
11                                                         Assistant United States Attorney

12

13   Dated: September 13, 2020                             /s/ MICHAEL D. LONG
                                                           MICHAEL D. LONG
14                                                         Counsel for Defendant
                                                           DAVID ANTHONY MCDANIELS
15

16

17
                                          FINDINGS AND ORDER
18
          IT IS SO FOUND AND ORDERED this 14th day of September, 2020.
19

20                                                       /s/ John A. Mendez
                                                     THE HONORABLE JOHN A. MENDEZ
21                                                   UNITED STATES DISTRICT COURT JUDGE
22

23

24

25

26

27

28

     STIPULATION RE BRIEFING SCHEDULE ON MOTION TO     3
     SUPPRESS AND TRIAL
